PER CURIAM.
Affirmed. See Lopez v. State, 225 So.3d 330, 333 (Fla. 3d DCA 2017) (affirming convictions for possession of cocaine, tampering with evidence, and resisting an officer without violence, and denial of suppression motion, because "a police officer, consistent with the reasonableness requirement of the Fourth Amendment, may order a passenger to exit a lawfully stopped vehicle and may detain the passenger at the scene during the completion of the traffic stop"), review denied, No. SC17-1563, 2018 WL 1037697 (Fla. Feb. 23, 2018).